Case 19-23597 Doc22 Filed 12/17/19 Page1 of 12

Fill in this information to identify your case and this filing:

AMENDED

Debtor 1 Demetrius Robinson
First Name Middia Name
Debtor 2 Tamara Robinson

 

 

(Spouse, if filing) First Name Middle Name

United States Bankruptcy Court for the: District of Maryland
Case number __19-23597-LSS

 

Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In
1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
No. Go to Part 2.

 

 

 

 

 

 

 

Yes. Where is the property?
property os is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
Single-family home the amount of any secured claims on Schedule D:
1.1, 9220 Plank Rd. 8 y Ce Creditors Who Have Claims Secured by Property:
“ , - — O Duplex or multi-unit building
Street address, if available, or other description . .
oO Condominium or cooperative Current value of the Current value of the
(J Manufactured or mobile home entire property? —_ portion you own?
(CJ tang ¢ 0.00 ¢ 0.00
Spotsylvania VA 22553 C1] Investment property Describe the nature of your ownership
City State ZIP Code (1) Timeshare interest (such as fee simple, tenancy by
CJ other the entireties, or a life estate), if known.
Who has an interest in the property? Check one. Other
CDebtor 1 only (check if this is community property
County Cbebtor 2 only

{[]Debtor 1 and Debtor 2 only
[Jat least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

\f you own or have more than one, list here: What Is the property? Check all that apply.

1.2, 10016 Foudners Way

Street address, if available, or other description

Do not deduct secured claims or exemptions. Put
Single-family home the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

 

Duplex or multi-unit building

 

 

 

 

 

 

Condominium or cooperative Current value of the Current value of the
Manufactured or mobile home entire property? portion you own?
= Land $640,800.00 $ 640,800.00
Damascus MD 20872 een Property pescribe th ai
imeshare escribe the nature of your ownership
cy State, 21° Code CI other interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.
Who has an interest In the property? Check one.
oO Other
Montgomery Debtor 1 only
County oO Debtor 2 only
| Debtor 1 and Debtor 2 only LC check if this is community property
Jat least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

page 1 of 10
Case 19-23597 Doc22 Filed 12/17/19

 

Street address, if available, or other description

 

 

City State

ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that mumber Mere, ...........:cccsscssssvecsccnsssecetsupeaessrsceussseseenessensscssssensueeseeunes >

a Describe Your Vehicles

What is the property? Check all that apply.
| Single-family home

Cc) Duplex or multi-unit building

[1 Condominium or cooperative

CO Manutactured or mobile home

DC tana

C3 investment property

CZ Timeshare
DC other

 

Who has an interest in the property? Check one.

C1 bebtor 1 only

Cbebtor 2 only

Cbebtor 1 and Debtor 2 only

[Jat least one of the debtors and another

Page 2 of 12

AMENDED

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

- Check if this is community property

(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

¢ 640,800.00

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

C1 No
ves
31. Make: Dodge
Model: Ram
Year: 2001
miles

Approximate mileage:

- Other information:
Condition:

If you own or have more than one, describe here:

3.2. Make: Honda
Model: Odyssey
Year: 2006
miles.

Approximate mileage:

Other information:
Condition:

Who has an interest in the property? Check one.

[2 Debtor 1 only

CDebtor 2 only

[-1bebtor 1 and Debtor 2 only

[Jat least one of the debtors and another

Cicheck if this is community property (see
instructions)

Who has an interest In the property? Check one.

Cbebtor 1 only

C)bebtor 2 only

(]) Debtor 1 and Debtor 2 only

(Jat least one of the debtors and another

(check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

¢.0.00 ¢.0.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current vaiue of the
entire property? portion you own?

¢.0.00 $0.00

 

page 20 of 10
Case 19-23597 Doc22 Filed 12/17/19 Page3of 12

33. Make: Toyota
Model: Fundra

Year: 2005

Approximate mileage: Miles.

Other information:
Condition:

Make:
Model:

Year:
Approximate mileage:

Other information:

Who has an interest in the property? Check one.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

Check if this is community property (see
instructions)

AMENDED

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$0.00 $0.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

v' No
Yes

4.4, Make:
Model:
Year:

Other information:

\f you own or have more than one, list here:

4.2. Make:
Model:

Year:

Who has an interest in the property? Check one.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Bo not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

 

. . entire property? portion you own?
Other information: At least one of the debtors and another
Check if this is community property (see § $
instructions)
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages 0.00

you have attached for Part 2. Write that number here

 

 

page 3a of 10
Case 19-23597 Doc22 Filed 12/17/19 Page 4 of 12 AMENDED

a Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items? Cument velueotarie

portion you own?

6. Household goods and furnishings on sernptlona fpoued cians
Examples: Major appliances, furniture, linens, china, kitchenware ,
Ono 2-Sofas, TV, Table/Chairs, Shelves, 3-Beds, Etc. Household Goods and Furnishings

Yes. Describe. ........

$ 1,500.00

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
No
Cves. Describe......... 0.00

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

No
CI Yes. Describe.......... 0.00
9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes

and kayaks; carpentry tools; musical instruments
No
O Yes. Describe.......... 0.00

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
No
©) Yes. Describe.......... ¢ 0-00

=
—

.Clothes

Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
No
Cl Yes. Deseribe.......... 0.00

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

No

ves. Deseribe.......... $0.00
13. Non-farm animals

Examples: Dogs, cats, birds, horses

No
© Yes. Describe.......... $ 0.00

14, Any other personal and household items you did not already list, including any health aids you did not list

No
EB Yes. Give specific § 0.00
information.........00

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 1,500.00
for Part 3. Write that number here ..........

 

 

 

page 4 of 10
Case 19-23597 Doc22 Filed 12/17/19 Page5 of 12 AMENDED

| arta | Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims

or exemptions.
16, Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

No
Oo YES oooccccccccscessssnsessnsesunseavssaversuvessavevterasesevavsisusnsansevanansavavsnavastantsrasssasaytayeaeeasssevseseetvsscevsnsersnsesapansatenenerseceraranteraes

17. Deposits of money

Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

No
TD Yes... Institution name:

17.1. Checking account:

 

17.2. Checking account:

 

17.3. Savings account:

 

17.4. Savings account:

 

17.5. Certificates of deposit:

 

17.6, Other financial account:

 

17.7, Other financial account:

 

17.8. Other financial account:

 

17.9. Other financial account:

Pm Ff fF fF fF fF fF Ff HF

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

[4] No

Institution or issuer name:

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest In
an LLC, partnership, and joint venture
No

CD Yes. Give specific
information about
THOM. w.eeecceseeeesesseeee

Name of entity: % of ownership:
$
%

%
% §%

page © _ of 10
Case 19-23597 Doc22 Filed 12/17/19 Page6 of 12 AMENDED

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
No

Clves. Give specific
information about
THEM. oes

Issuer name:

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

[4] No

Clves. List each
account separately. _Institution name:
Type of account:

401(k) or similar plan: $

Tf

Pension plan:

 

IRA:

 

nA Ff

Retirement account:

 

a4

Keogh:

 

Additional account: $

Additional account: $

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others

No
O VOS oo eecsecsssssrseceseaees Institution name or individual:

Electric:

 

Gas:

 

Heating oil:

 

Rental unit:

 

Prepaid rent:

 

PFA fh f# AF ff

Telephone:

 

ff

Water:

 

fs

Rented furniture:

€F:

Other:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
No

DD YeS.iiccsssesssse Issuer name and description:
Case 19-23597 Doc22 Filed 12/17/19 Page /7 of 12 AMENDED

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

[1 No

VES veeeststststiteminete Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c)

MD 529 ¢97,974.00

§
§

 

 

25. Trusts, equitable or future interests in property (other than anything listed in fine 1), and rights or powers
exercisable for your benefit

[4] No

C Yes. Give specific
information about them. .. ¢0.00

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
No

(-] Yes. Give specific
information about them. .. ¢0.00

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

[44 No

C) Yes. Give specific
information about them. .. $0.00

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
No
(71 Yes. Give specific information

. 0.00
about them, including whether Federal: §
you already filed the returns State: ¢ 0.00
and the tax years. ........c cece ieee § 0.00

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
No
Yes. Give specific information. .............

Alimony: $ 0.00
Maintenance: ¢.0.00
Support: ¢.0.00
Divorce settlement: $ 0.00

Property settiement: $0.00

30. Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else

No
(7) Yes. Give specific information. ............

$0.00

page’ of |
Case 19-23597 Doc22 Filed 12/17/19 Page 8 of 12

AMENDED
31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
No
[1 Yes. Name the insurance company —_ Company name: Beneficiary: Surrender or refund value:

of each policy and list its value. ..

 

 

 

 

 

32. Any interest in property that is due you from someone who has died

|f you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

No
(1 Yes. Give specific information..............

50.00
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment

Examples: Accidents, employment disputes, insurance claims, or rights to sue

CJ No Debtors are parties in a class action suit against Nationstar Mortgage Class Action

. . Lawsuit - Nationstar Mortgage, amount unliquidated and valuation provided by
v
Yes. Describe each claim... Debtor's counsel in that action 4.500.00
gis

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights

to set off claims

No

[71 Yes. Describe each claim. ......cccecee 0.00
35. Any financlal assets you did not already list

No

[J ves. Give specific information............ $ 0.00

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number here ..........cccccssccssssssssssssssessssseesasseresssenesssssesnssneetassonseesianseeessonestassssnequasanseesianesaneaseeesvaseesey > | $59,474.00

 

 

 

 

Ca Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
LI No. Go to Part 6.
Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned
No
[7 Yes. Describe... 5 0.00

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, coplers, fax machines, rugs, telephones, desks, chairs, electronic devices

No
(7) Yes. Describe...... ¢ 0.00

page BC of 10
Case 19-23597 Doc22 Filed 12/17/19 Page9of 12 AMENDED

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

[No

Yes. Describe....... 2-Computers, 2-Printers, Laptop, Etc. Office Furniture/Equipment, Mini Baler, Carts, Toters, Tools, Etc. $ 2,935.00

41. Inventory
No
(7) Yes. Describe........ ¢ 0.00

42. Interests in partnerships or joint ventures
No
(J Yes. Describe........

 

 

Name of entity: % of ownership:
% $
% $.
% $

 

43. Customer lists, mailing lists, or other compilations
No
(C yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
[“INo

(J Yes. Describe........ ¢ 0.00

44. Any business-related property you did not already list
No

DC Yes. Give specific
information .........

 

 

 

 

Pepe fF Ff Ff HF

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached ¢ 2,935.00
for Part 5. Write that number here >

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
No. Go to Part 7.
C1 ves. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims

or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
[No
|
$

page 9 of 10
Case 19-23597 Doc22 Filed 12/17/19 Page 10 of 12 AMENDED

48. Crops—either growing or harvested

C1 No

C Yes. Give specific
information. ........... $

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

[1 No

51. Any farm- and commercial fishing-related property you did not already list
[No

(J Yes. Give specific
information. ............ $

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that number here ou... sec tssseseeeeennees ve >

 

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
No

[J Yes. Give specific
information. ............

 

54. Add the dollar value of all of your entries from Part 7. Write that number here oo... escscssssstecssssssersessnvasnes > g.0.00

List the Totals of Each Part of this Form

55. Part 1: Total real estate, llne@ 2.0... ceeeeeesessees

 

 

 

> 640,800.00

 

 

 

 

56, Part 2: Total vehicles, line 5 30-00
57. Part 3: Total personal and household items, line 15 $ 1,500.00
58. Part 4: Total financial assets, line 36 $ 59,474.00
59. Part 5: Total business-related property, line 45 §. 2,935.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 54 +$ 0.00
62. Total personal property. Add lines 56 through 61.................... $ 63,909.00 Copy personal property total > +#$ 63,909.00
63. Total of all property on Schedule A/B. Add line 55 + line 62......cccssccssssssssesssssessssatssnsstsesssssnsotssasistsssaseesessenssee g 704,709.00
page 19 of 10
Case 19-23597 Doc22 Filed 12/17/19 Page 11 of 12 AMENDED

 

Fill in this information to identify your case:

 

Debtor 4 Demetrius Robinson

First Name Middle Name Last Name
Debtor 2 Tamara Robinson
(Spouse, If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

Case number _ 19-23597-LSS Check if this is an
(if known)

amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 4g

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more

space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so Is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that

limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
Cl You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brlef description of the property and line on Current value of the Amount of the Specific laws that allow exemption
Schedule A/B that lists this property portion you own exemption you claim
Copy the value from Check only one box
Schedule A/B for each exemption
Debtors are parties in a class action suit against Md. Code Ann., [Cts. & Jud. Proc] §
Brief Nationstar Mortgage Class Action Lawsuit -

11-504 (f(1)(I)(1
description: Nationstar Mortgage, amount unliquidated and 1,500.00 I$ 1,500.00 mam

valuation provided by Debtor's counsel in that action (J 100% of fair market value, up to
(owed to debtor)

 

 

Line from any applicable statutory limit
Schedule A/B: 33
Brief
description: $ Cis

. [] 100% of fair market value, up to
Line from any applicable statutory limit
Schedule A/B:
Brief
description: $ Cs

[C1 100% of fair market value, up to

Line from any applicable statutory limit
Schedule A/B:

3. Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
No
CI Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
no
[1] Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 1
Case 19-23597 Doc22 Filed 12/17/19 Page 12 of 12

AMENDED

Filfin this information to identify your case:

Debtor 1 Demetrius Robinson
First Name. Middle Name

Debtor 2 Tamara Robinson
(Spouse, if filing) First Name Middle Name

United States Bankruptcy Court for the District of Maryland
Case number 19-23597-LSS

(if known)

 

f@) Check if this is an

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42115

if two married people are filing together, both are equally responsible for supplying correct information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1344, 1519, and 3574.

Did you pay or agree to pay someone who Is NOT an attorney to help you fill out bankruptcy forms?

[4] No

Q) Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119).

Under penalty of perjury, | declare that 1 have read the summary and schedules filed with this declaration and
that they are true and correct.

X Ap tap Acuror x puma, beak

 

 

Signature of Debtor 1 Signature of Dabtor 2
Date 12/11/2019 pate 12/11/2019
MMi OD / YYYY MM/ 0D / YYYY

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
